previously terminated in court. The district court minutes also• indicate
                  that the petition was orally granted as to Alexis 0. However, no written
                  order expressly resolved the petition as to Alexis 0. Accordingly, we
                  directed appellant to show cause why this appeal should not be dismissed
                  as premature.       See NRAP 3A(b)(1) (allowing an appeal from a final
                  judgment); Lee v. GNLV Corp.,      116 Nev. 424, 426, 996 P.2d 416, 417
                  (2000); Rust v. Clark Cnty. Sch. Dist., 103 Nev. 686 689, 747 P.2d 1380,
                  1382 (1987) (recognizing that an oral pronouncement from the bench is
                  ineffective).
                                  In response, appellant argues that the order denying the
                  petition as to Robert I. should be construed as also resolving the petition
                  as to Alexis 0. Appellant offers no cogent argument in support of this
                  contention. Instead, it asserts that the district court orally conditionally
                  granted the termination petition as to Alexis 0., but that the condition
                  was not fulfilled. Thus, appellant contends, the district court order did not
                  terminate Alexis 0.'s parental rights.'
                                  The district court's written order notes, in the factual
                  background section, that Alexis 0.'s parental rights were previously
                  terminated in court. The order makes specific findings of fact and
                  conclusions of law with respect to Robert I. and denies the petition as to
                  him, but makes no findings, conclusions, or orders with respect to Alexis
                  0. Under these circumstances, we conclude that the district court's order
                  does not resolve the petition with respect to Alexis 0. Accordingly, as it
                  does not appear that any other written order resolves the petition as to


                         1 We note this is in direct conflict with the written order, which
                  states that Alexis 0.'s parental rights were terminated.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                                                        2
                      Alexis 0., this appeal is premature, and we order it dismissed. See NRAP
                      4(a)(6). Appellant may file an appeal after a final judgment is entered.
                                  It is so ORDERED.




                                                  cZsit,
                                              Saitta


                                                                                             J.
                      Gibboffs                                       Pickering




                      cc: Chief Judge, The Eighth Judicial District Court
                           Hon. Nancy A. Becker, Senior Judge
                           Clark County District Attorney/Juvenile Division
                           Valarie I. Fujii & Associates
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                             3
                111                                    rffigatUNIV